Citation Nr: 1106502	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  04-16 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in 
the calculated amount of $8,427.40 was properly created.


REPRESENTATION

Veteran represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 determination of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Muskogee, 
Oklahoma, which found that an overpayment had been created for 
the Veteran in the calculated amount of $8,427.70.  The Veteran 
appealed the validity of this debt and requested a waiver.  In 
August 2004, the Committee on Waivers and Compromises (Committee) 
of the Muskogee RO denied the Veteran's request for a waiver of 
this debt.  The Committee determined that the Veteran had acted 
in bad faith in the creation of this debt, which precluded 
consideration of a waiver of recovery of his debt.  Neither the 
Veteran nor his attorney subsequently expressed disagreement 
regarding the denial of a waiver.  Instead, the Veteran's 
attorney continued to argue that the debt was not valid. 


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at Ramon 
Magsaysay Technological University (RMTU) to achieve a Bachelor 
degree in Agricultural Technology.

2.  For the period from November 4, 2002, through June 6, 2003, 
the Veteran received educational assistance benefits administered 
in the amount of 8,427.40 based on his enrollment at RMTU.

3.  Fraud investigations conducted by the Manila RO and the VA 
Office of Inspector General in San Francisco determined that the 
Veteran was a participant in a fraud scheme perpetuated by 60 
Veterans enrolled at RMTU, solely for the purpose of collecting 
VA educational assistance benefits, which included the failure to 
attend a sufficient number of classes.

4.  The Veteran was paid for courses that he did not attend.

5.  The charged indebtedness in the amount of $8,427.40 was 
validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $8,427.40 is valid.  38 U.S.C. §§ 3002, 
3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA's Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002 & Supp. 2010)), is not applicable to cases involving 
overpayment of indebtedness.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 
435 (2004).  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board observes that the RO has 
explained to the Veteran the bases for finding that the debt was 
valid.  It also afforded him a fair opportunity to present 
arguments and evidence in support of his challenge to the 
validity of the overpayment.  Finally, the Board afforded the 
Veteran an opportunity to testify at a hearing which he chose to 
cancel.  In short, the Board concludes from that review that the 
requirements for the fair development of the appeal have been met 
in this case.  See 38 C.F.R. § 1.911(c) (2010).  See also Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) ("VA's . . . 'duty to 
assist' is not a license for a 'fishing expedition' to determine 
if there might be some unspecified information which could 
possibly support a claim."); Counts v. Brown, 6 Vet. App. 473, 
478- 79 (1994).  

Substantial Compliance with Prior Remand(s)

This appeal was previously remanded in September 2006 for the 
purpose of fulfilling the Veteran's request for a personal 
hearing before a member of the Board.  Such hearing was 
eventually scheduled for July 2009, but, in June 2009, the 
Veteran's attorney indicated that the Veteran no longer desired a 
hearing.  See E-mail from Veteran's Attorney to Manila RO 
Personnel dated June 17, 2009.  The Veteran's request for a 
hearing before a member of the Board is now considered withdrawn.  
See 38 C.F.R. § 20.702(e) (2010).  This appeal was also remanded 
in May 2010 for the purpose of associating additional 
documentation with the claims file.  Such documentation was 
obtained and the RO readjudicated the case with consideration of 
this additional evidence.  Under these circumstances, the Board 
finds that there was substantial compliance with its remands; 
thus, it may proceed with a decision at this time.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Request for a Consolidated Appeal

As will be discussed in greater detail below, the RO's finding 
that the Veteran owed a debt of $8,427.40 is the result of 
investigations conducted by the RO in Manila, Philippines, and 
subsequently the VA Office of Inspector General (OIG) in San 
Francisco, California, of the enrollment of 60 veterans at RMTU 
in the Philippines.  As a result of these investigations, both 
the Manila RO and the OIG in San Francisco determined that these 
60 veterans were not regularly attending classes, but were, 
instead, receiving course credit in return for buying supplies 
and other 'gifts' for the school and for individual instructors.

The RO in Muskogee, Oklahoma, which has jurisdiction over claims 
involving educational assistance, subsequently advised each of 
the 60 veterans that overpayments had been created as a result of 
these findings, including the overpayment of $8,427.40 that is 
the subject of this decision.

The record reflects that the Veteran's attorney, Donald Hill, is 
also representing at least twenty-nine other veterans who were 
found to have overpayments as a result of this investigation, and 
Mr. Hill has asked on several occasions to have all thirty claims 
consolidated in a manner similar to class action lawsuits.  The 
Board has no authority to consolidate appeals in this manner, 
and, in fact, each individual case must be considered by a 
Veterans Law Judge in regular order.  38 U.S.C.A. § 7107 (West 
2002).  Mr. Hill has been advised of this fact in several letters 
from the Principal Deputy Vice Chairman of the Board, and the 
Board reiterates this statutory requirement herein.  Accordingly, 
this decision addresses only the appeal of the Veteran listed on 
the title page.

Privacy Issues

The Board also notes that, on numerous occasions, Mr. Hill has 
made single submissions of evidence and argument on behalf of all 
thirty veterans that he represents.  These submissions included 
protected information specific to individual veterans, such as VA 
claims numbers and social security numbers.  Mr. Hill was asked 
by the Principal Deputy Vice Chairman of the Board in several 
letters to stop making such submissions, as they placed the Board 
at risk of violating the Privacy Act, 5 U.S.C. § 552a, and VA 
regulations prohibiting disclosure of personal information to 
persons other than a claimant and his representative.

The Board takes seriously the requirements of the Privacy Act, 5 
U.S.C. § 552a, and the responsibility of VA to protect the 
personal information of all veterans and their dependents.  In 
the instant case, the Board and RO personnel have redacted 
personal information for those veterans other than the Veteran 
including in Mr. Hill's submissions.

Although Mr. Hill has obtained all investigation records from the 
RO, he has continued to express frustration in that the names of 
individuals interviewed at RMTU remain redacted in the documents 
he received.  As explained in an April 2005 letter from the 
Muskogee RO, the names of the individuals were withheld under 
exemptions set forth under 5 U.S.C.A. § 552(b)(3) (West 2002) and 
38 U.S.C. § 5701(a), (f) (2010), which bars disclosure of their 
names and addresses.  The RO also indicated that the names and 
job titles of witnesses involved in the investigation were 
withheld under exemptions set forth in 5 U.S.C. § 552(b)(7), and 
that VA does not generally disclose the names of witnesses 
involved in an investigation.  See 38 C.F.R. § 1.554 (2010).  The 
RO advised Mr. Hill that, if he disagreed with its decision to 
provide only redacted copies of these documents, he was free to 
appeal the matter to the VA Office of the General Counsel.  He 
was provided appropriate contact information for that office.

The Board believes that, for the purposes of this appeal, the 
Veteran is not prejudiced by VA's decision to provide only 
redacted copies, as he and Mr. Hill are well aware that the 
individuals interviewed during the course of the investigation 
included staff members, faculty, and students of RMTU.  There was 
nothing to prevent Mr. Hill from obtaining lay statements from as 
many individuals at RMTU as he saw fit, on his own initiative, 
and to submit those statements in support of the Veteran's claim.

Subpoena Requests

Mr. Hill has also specifically requested that VA subpoena all 
individuals involved in the investigation, including both 
witnesses and VA employees, so that he may question them, and he 
has also objected to VA's reliance on the interviews conducted at 
RMTU, asserting that they amount to 'hearsay evidence.'  However, 
as noted in Flynn v. Brown, 6 Vet. App. 500, 503 (1994), the VA 
benefits claims system does not include such adversarial concepts 
as cross examination, best evidence rule, or hearsay evidence 
exclusion.  See also Manio v. Derwinski, 1 Vet. App. 140 (1991).  
Certainly, the Board has a responsibility to weigh the 
credibility and probative value of testimony provided by the 
students and faculty at RMTU, just as it does any evidence 
provided by the Veteran that is the subject of this decision, and 
the actual knowledge of the person providing the statement is an 
important factor in assessing probative value.

The Board recognizes that, under 38 U.S.C. § 5711(a) (West 2002), 
VA has the authority to "(1) issue subpoenas for and compel the 
attendance of witnesses within a radius of 100 miles from the 
place of hearing . . .[and] (4) aid claimants in the preparation 
and presentation of claims."  This authority is discretionary.  
Moreover, in 38 C.F.R. § 20.711 (2010), the Secretary has defined 
the scope of this subpoena power to include compelling the 
attendance of witnesses within a radius of 100 miles from the 
place of hearing, and to aid in the production of "tangible 
evidence."

The regulation does not contemplate issuing subpoenas to allow 
witnesses to be questioned outside of the context of a personal 
hearing, and even then, the individual must reside within a 100 
mile radius of the hearing.  Furthermore, the regulation 
specifically provides that a subpoena will not be issued to 
compel the attendance of VA adjudicatory personnel.  See 38 
C.F.R. § 20.711(a).  In this instance, Mr. Hill has clearly 
requested subpoenas far outside the scope of the situations 
contemplated by the applicable regulation, and his request is 
denied.

II.  Factual Background

The record reflects that in August 2002, the Veteran applied for 
VA educational assistance benefits under the provisions of 
Chapter 30 for a program of education at RMTU.  The Veteran 
received basic educational assistance benefits under the 
provisions of Chapter 30 for the semesters that he reported being 
enrolled at RMTU between the period of November 4, 2002, through 
June 6, 2003, and the RO calculated the total amount of 
assistance benefits administered during this period as $8,427.40.

On October 23, 2002, the RO in Manila conducted a routine on- 
site Education Compliance Survey at RMTU.  The audit examined 
school records associated with ten percent of the VA student 
population.  Of the six records examined there were discrepancies 
found in all records.  The primary contact at RMTU for this 
survey was the Registrar Clerk.  She made available the records 
of the randomly selected students, which consisted of individual 
envelopes for each student containing personal interview forms, 
immigration papers, Certificates of Honorable Discharge, and 
records from previous or secondary schools.  No other documents 
such as school curriculum, enrollment forms, or adding/dropping 
of subject forms were found inside.

In the October 2002 Education Compliance Survey Report, it was 
determined that RMTU had failed to maintain accurate or complete 
records of enrollment for VA beneficiaries-students, and that 
significant discrepancies were found in the records that were 
reviewed.  For example, some students had no addresses listed 
other than P.O. Box addresses, and others had addresses at 
locations of such distance that it raised questions as to regular 
attendance at any of the campuses of RMTU.  In addition, an 
Occupational Internship Program (OIP) and a Practicum were 
allowed to be taken in one semester, instead of the two semesters 
required by the curriculum.  In view of the discrepancies, it was 
noted that it may be necessary to conduct a more extensive 
compliance survey at a later date, including class checks to 
monitor actual class attendance of the students.

In January 2003, the president of the university wrote that in 
the OIP class projects the VA students were "the ones 
supervising the activities in their projects with the regular 
students."  Thereafter, in February 2003, the RO in Manila 
conducted a more extensive Education Compliance Survey at RMTU in 
which the records of all VA beneficiary students were reviewed.  
The survey began at the San Marcelino Campus by interviewing the 
Chancellor of RMTU, who reported that the veterans had 
established their own school club on campus called the U.S. 
Veteran Students Organization.  He indicated that they were 
allowed to have their own "Vet-Park" inside the campus where 
they often met, and that they had donated several garbage bins 
located throughout the campus.

In reviewing the records, significant discrepancies were found, 
such as the following: the absence of final grades for certain 
courses or for entire semesters; different signatures or 
penmanship appearing on certificates of registration (the staff 
of the university reported that sometimes students' wives or 
classmates filled out the forms on their behalf); and indications 
that some students received credits consistent with only part-
time enrollment even though they were receiving VA benefits for 
full-time enrollment.  Discrepancies were found in all sixty VA 
students' records.

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including 8 field investigators, the head of the Field 
Section, and two Educational Compliance Survey Specialists 
(ECSS's).  From May 10, 2003, to May 15, 2003, they interviewed 
thirty-nine individuals, including RMTU administration officials, 
professors, VA students, and non-VA students.

Depositions from various professors and administration officials 
confirmed that the VA students donated supplies to the school and 
to their instructors, and also paid for various class projects.  
The Chancellor of the San Marcelino Campus indicated that the VA 
students had donated money to their school, and that fifty 
percent of this had been distributed to teachers as "incentive" 
awards.  Various instructors and non-VA students also indicated 
that the VA students were not required to actually attend 
classes, and some non-VA students complained of this fact, 
indicating that they would be penalized for not attending, while 
the VA students were still given passing grades in return for 
their donations.

One instructor stated that his class consisted of two parts, the 
lecture and the laboratory; the laboratory was the longer part, 
and consisted of actual farming activities.  This instructor 
stated that "only the non-VA students were required to attend 
the laboratory activities.  The VA students were exempted."  He 
went on to state that he felt uncomfortable giving them 
instructions, due to their age and status.  When asked why he was 
giving the VA students special treatment, he said that with their 
age and status they would not use this in the future or would not 
benefit much from it.  In some laboratory exercises they provided 
needed materials; they contributed to the expenses to defray the 
purchase of the materials, which were used by the younger 
students, who gave the VA students a portion of the fruits.  He 
said that the laboratory portion was assessed by the instructor, 
who "personally make my own appraisal based on their support of 
financial contribution for the success of the project."  In that 
class, 60 percent of the grade was based on the laboratory 
portion, which they did not attend.

Another instructor, explaining why there were no records of the 
VA students' examinations available, stated that the examination 
reports were returned to the non-VA students, but not to the VA 
students, who were not interested in their results, as long as 
they passed, so the examinations had been thrown away.  The VA 
students financed the building of pen, feeding, and slaughtering 
areas, as well as purchasing the animals and other supplies.  One 
instructor stated, "The non-VA students are the one[s] who do 
the labor and actual activities the farm.  The monetary 
contribution given by the VA students is a substitute or as a 
factor of dispense [sic] their requirements for the actual 
activities in the farm."  A physical education instructor stated 
that in lieu of class attendance, the VA students were just 
required to submit "projects," which were in the form of sports 
equipment, such as balls.  "Submission of any of these sports 
equipment is enough to pass my subject," he said.  He stated 
that the VA students would approach him at the beginning of the 
semester regarding such an arrangement, citing health and age 
reasons, so that they would no longer be required to attend 
regular classes.  Another instructor stated that the students 
were not required to attend regular classes because they already 
knew the subjects.

Some students and faculty indicated that the VA students often 
came to class lectures only once or twice a week, and others 
indicated that many of the veterans never attended classes.  For 
example, one non-VA student reported that he had never seen any 
of the VA students actually attending class over a two-year 
period, and another non-VA student admitted to having been 
"coached" to tell the VA investigators that the VA students had 
attended classes when, in fact, they had not.  One non-VA student 
indicated that he had seen VA students attending classes for only 
one month in the 2002-2003 semesters, and at no time since.

In an on-site visit of one of the laboratory farms, an individual 
working with the animals stated that he was a second-year 
student.  He said that the VA students, who he called 
"Veterans," came to the farm about twice weekly, in small 
groups, but did not perform any of the labor.  They took care of 
the financing, and that the regular students fed and cleaned up 
after the animals, and took care of the crops.

The instructors interviewed indicated that in the classroom, the 
VA students were separated from the non-VA students, due to the 
different qualifications of the students, and, principally, due 
to the language barrier between the Filipino students and the VA 
students, many of whom were originally from the United States.  
Several of the VA students were, in fact, Filipinos, but they 
were nevertheless included in the VA student group.

In these depositions, some instructors revealed that they did not 
personally verify the presence of the VA students in their 
classes, but, instead, relied on attendance sheets regularly 
submitted by a representative of the VA students.  Some of the 
instructors indicated that they either did not know whether the 
VA students actually attended, and some admitted that they were 
aware of the fact that the VA students did not attend many 
classes.  Instructors also gave various reasons for the different 
treatment accorded VA students over non-VA students, such as 
language barriers, that the VA were "old," or the VA students 
already having advanced knowledge.

Faculty members, non-VA students, and even some VA students 
acknowledged that VA students were only expected to act as 
financiers by providing monetary assistance to complete projects 
while the non-VA students were expected to do the labor.  Several 
faculty members and non-VA students reported that the non-VA 
students were stringently held to the requirement of reporting to 
class five days a week, but that VA students were not.  Some 
faculty members also admitted that they had been given cash 
incentives by the administration, which they were told came from 
donations by the VA students.  However, many stated that they had 
not received cash, and two stated that they had announced the 
attendance and participation requirements at the beginning of a 
term, but that they had been approached by the VA students after 
class, who said they could not attend the classes regularly, 
giving reasons such as they felt uncomfortable with the other 
students.

At the San Marcelino Campus, a meeting was held with the VA 
students in which they were invited to make statements under 
oath.  Several students became hostile, one accused VA of a 
"witch hunt," and another explained that they would only submit 
a joint written statement, and not offer testimony under oath.  
In the written statement, which was signed by seventeen VA 
students, including the Veteran that is the subject of this 
decision, they explained that the minimum attendance requirement 
was one hour of classroom instruction a week and/or three hours 
of laboratory time.  They also admitted that class leaders take 
the attendance by signature of each veteran at the Veterans Park 
and delivered the attendance sheet to professors, at which time 
they were given the class assignments.

A Summary of Investigative Findings revealed the conclusions of 
the Manila RO investigation team.  It was determined that 
teachers at RMTU did not require VA students to regularly attend 
classes, but, instead, relied on class leaders to submit 
Attendance Sheets that contained the names of the VA students 
enrolled in the particular class.  Teachers apparently relied 
solely on these Attendance Sheets to assess the students' 
attendance, and, in fact, did not really know whether their VA 
students were even present on campus.  All they knew and saw as 
to the VA students' attendance was when they observed VA students 
gathering at the Vet-Park.  The VA students gave material and 
financial "help" to the school, and, in return, were accorded 
favorable treatment in violation of the Approval Agreement that 
the school had made with VA.  The scheme was found to have been 
happening for decades with one teacher disclosing that VA 
students had been enjoying the arrangement since that teacher had 
started in 1983.  Most teachers, staff, and non-VA students 
admitted that the VA students had not been attending classes, 
which was contrary to the insistent claims of the VA students.  
As alluded to above, the Veteran that is the subject of this 
decision was identified in the report as one of the VA students 
that had not been attending classes.

Following this investigation, in June 2003, a recommendation was 
sent to the Muskogee RO to create overpayments for each of the 
sixty veterans who were the subject of the investigation.  In 
August 2003, the Veteran that is the subject of this decision, 
received a letter from the Muskogee RO advising him that he had 
been certified and paid educational assistance benefits for 
attending RMTU from April 4, 2002, through June 6, 2003, but that 
their findings indicated that he did not attend classes during 
that period.  His payments were stopped, which resulted in an 
overpayment in the amount of $8,427.40.  He was advised of his 
right to request a waiver of this overpayment.  The Veteran 
submitted a signed notice of disagreement in September 2003 in 
which he disputed the validity of the indebtedness.  

Thereafter, in February 2004, an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, completed a report regarding 
his review of the situation at RMTU.  The agent explained that 
his analysis was based on an extensive review of the 
documentation detailing interviews conducted by the Manila RO, 
correspondence sent by the veterans, a review of files at the 
Muskogee RO, and interviews of various VA officials and other 
individuals.  The agent further explained that his review was 
also based on fourteen years of experience as a Special Agent 
with the OIG, some of which has been as a Resident Agent in 
Charge.  The agent noted that he had extensive training in 
conducting fraud investigations, and has also worked extensively 
in the Philippines on VA-related investigations.  

Based on his review, the agent concluded that fraud was committed 
by the sixty VA students who had attended RMTU, and it was his 
recommendation that all administrative action be taken to recover 
monetary damages suffered by VA and to forfeit the benefits of 
the involved veterans.  However, based on the complexities and 
expense of prosecuting individuals in the Philippines, the OIG 
decided not to proceed with a criminal investigation of the 
matter.

Regarding the findings of the OIG, the agent explained that the 
essence of the "scheme" at RMTU was that the Veteran students 
were listed as enrolled at RMTU, as full-time students, solely to 
collect VA benefits.  They never really attended classes, and 
would meet once a week at a location on campus to circulate 
attendance sheets for various classes they were enrolled in.  
They would sign these sheets, and a representative would take 
them to the relevant instructors.  The students were given mid-
term and final exams, but these exams were given to a 
representative, and taken to the Vet-Park, where they would be 
answered collectively based on the "honor system."  All of the 
Veterans would subsequently receive passing grades, and the 
school benefits from this system because the Veterans would pay 
for various expenses, usually collectively, through money 
collected by their "treasurer."  It was noted that items paid 
for by the students included new curtains, sports equipment, 
water dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of all sixty veterans' 
guilt included the following: the testimony of thirteen 
professors/instructors, plus the Dean of Agricultural Technology, 
who indicated that the VA students never attended classes; the 
testimony of seven non-VA students and one VA student that was 
not involved in the scheme, who all indicated that the veterans 
did not attend classes; and the testimony of non-VA students, who 
indicated that the scheme participants began attending classes 
regularly after the onset of the investigation by the Manila RO.  
The agent also pointed to the joint statement signed by seventeen 
of the VA students in which they asserted that they met the 
minimum requirement of one hour of classroom instruction per week 
and/or three hours of laboratory time for each subject.  The 
agent found that this statement was clearly contrary to the 
testimony provided by instructors and fellow students, but is 
indicative of their knowledge that classroom attendance was 
required.

The agent also noted that a similar scheme was in place at Laney 
College in Oakland, California, and that scheme resulted in a 
loss of $6 million for VA.  The agent indicated that it was his 
belief that the scheme at Laney College was exported from the 
school in the Philippines, as there were many similarities beyond 
just the mechanics of the scheme, similar terminology, and the 
fact that the RMTU scheme had reportedly been going on since the 
1980s.  Furthermore, several RMTU instructors noted that, when 
the naval center was still active, they had many more veterans 
enrolled.  The agent noted that the students at Laney College had 
been sued in Federal Court under the Civil False Claims Act, and 
most of them paid double damages plus fines.

During the pendency of this appeal, the Veteran's attorney has 
submitted numerous letters raising various arguments in support 
of his appeal.  The attorney's arguments will be addressed in 
detail below.  Additionally, the Veteran has submitted, in 
support of his claim, lay statements, a copy of his official 
transcript of record from RMTU, and a letter signed by five RMTU 
faculty and staff certifying that the Veteran attended all 
required classes for the period that is the subject of this 
decision.  

III.  Legal Criteria and Analysis

The purposes of Chapter 30 educational assistance are: 

(1) to provide a new educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian life 
after their separation from military service;

(2) to extend the benefits of a higher education to qualifying 
men and women who might not otherwise be able to afford such an 
education;

(3) to provide for vocational readjustment and to restore lost 
educational opportunities to those service men and women who 
served on active duty after June 30, 1985;

(4) to promote and assist the All-Volunteer Force program and the 
Total Force Concept of the Armed Forces by establishing a new 
program of educational assistance based upon service on active 
duty or a combination of service on active duty and in the 
Selected Reserve (including the National Guard) to aid in the 
recruitment and retention of highly qualified personnel for both 
the active and reserve components of the Armed Forces;

(5) to give special emphasis to providing educational assistance 
benefits to aid in the retention of personnel in the Armed 
Forces; and

(6) to enhance our Nation's competitiveness through the 
development of a more highly educated and productive work force.

38 U.S.C.A. § 3001 (West 2002).

The law provides that VA will approve and will authorize payment 
of educational assistance for an individual's enrollment in any 
course or subject which a State approving agency has approved and 
which forms a part of a program of education as defined by 38 
C.F.R. § 21.7020(b)(23) (2010).  38 U.S.C.A. § 3002(3) (West 
2002); 38 C.F.R. § 21.7120.  A program of education, in pertinent 
part, is any unit course or subject or combination of courses or 
subjects, which is pursued at an educational institution.  38 
C.F.R. § 21.7020(b)(23).

The Veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  Therefore, he was entitled to a 
monthly benefit for the period of time he was enrolled in, and 
satisfactorily pursing an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2010).  The 
term attendance means the presence of a veteran (i) in the class 
where the approved course is being taught in which he is 
enrolled, or (ii) at a training establishment, or (iii) any other 
place of instruction, training or study designated by the 
educational institution or training establishment where the 
veteran is enrolled and is pursuing a program of education.  38 
C.F.R. § 20.7042(b)(2) (2010).

In order to receive educational assistance for pursuit of program 
of education, an individual must maintain satisfactory 
attendance.  38 C.F.R. § 21.7153(c) (2010).  VA will discontinue 
educational assistance if the individual does not maintain 
satisfactory attendance.  Id.  Attendance is unsatisfactory if 
the individual does not attend according to the regularly 
prescribed standards of the educational institution in which he 
is enrolled.  Id.  The amount of overpayment of educational 
assistance paid to a veteran constitutes a liability of that 
veteran.  38 C.F.R. § 21.7144(b) (2010).  

The Veteran is challenging the validity of the overpayment of 
Chapter 30 educational assistance in the amount of $8,427.40. He 
essentially contends that he did regularly attend classes at 
RMTU, and that he never intended or took action to defraud the 
government by receiving educational assistance benefits to which 
he was not entitled.

In this case, investigations conducted by the Manila RO and the 
VA OIG in San Francisco revealed that sixty veterans attending 
RMTU, including the Veteran that is the subject of this decision, 
were part of a scheme whereby they received passing grades in 
return for providing monetary donations and other gifts to the 
school, even though they did not regularly attend classes.  As 
determined by the OIG, this scheme was intended to allow the 
veterans to continue to receive VA educational assistance 
benefits based on their enrollment at RMTU.

As previously discussed, the evidence of this scheme includes the 
testimony of professors and instructors, who indicated that the 
veterans never attended classes and were receiving passing grades 
in return for their donations; and the testimony of non-VA 
students, who also indicated that the veterans did not attend 
classes, but still received course credit in return for their 
donations.

Although the Veteran has asserted that he did, in fact, attend 
courses at RMTU, the Board finds that these assertions lack 
credibility in light of the testimony provided by the faculty 
members, other VA students, and non-VA students at that school, 
and the findings of both the Manila RO and OIG.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  Also relevant to its 
determination is the fact that the only evidence submitted during 
this appeal in an attempt to corroborate the Veteran's assertions 
that he attended classes is a vague statement attesting to the 
Veteran's attendance which was signed by school personnel.  As 
discussed in more detail below, the Board finds statements made 
by RMTU personnel after the fraud investigation to be of less 
probative value than those made during the investigation.  
Furthermore, given the nature of this fraud scheme, the Board is 
of the opinion that additional corroborative evidence (other than 
lay statements which it finds not to be credible) is necessary to 
show that the Veteran did not participate in the scheme such as 
class lecture notes, a completed assignment/module, and/or 
examination report.  

It is clear from the findings of the Manila RO and the OIG that 
the practice of the VA students not having to attend classes was 
widely known and had been routine practice for many years at that 
university.  The investigation of the Manila RO also specifically 
identified this Veteran as one of the sixty who participated in 
this scheme.  Nevertheless, the Veteran asserts, and the Board 
acknowledges, that none of the investigation documents or 
depositions contain an express notation that the Veteran did not 
attend his classes.  However, the Board has been provided a copy 
of the Veteran's official RMTU transcript for the 2002-03 
academic year, and based on the coursework taken, observes that a 
number of teachers associated with his degree program were 
deposed in May 2003 and admitted that their VA students did not 
attend classes.  

The RMTU instructors, including the Veteran's Agricultural 
Mechanics II (AMII), Soil Management and Conservation (SMC), 
Horticultural Crops Production Management (HCPM), Post-Harvest 
Technology (PHT), Swine Production Management (SPM), and Farm 
Business Management (FBM) instructors, clearly described to 
investigators that the VA students did not attend class along 
with non-VA students, but instead submitted Attendance Sheets.  
In fact, the Veteran's FBM, AMII, and HCPM instructors were only 
able to recall the names of those VA students who submitted these 
Attendance Sheets; neither was able to name the Veteran as an 
enrolled student.  The Veteran's SMC instructor stated that a 
similar policy was in place for this class and that grades for 
the VA students were based predominantly on any mid-term or 
final.  The Veteran's instructors also indicated that the VA 
students were allowed to complete examinations outside of the 
classroom and were not required to complete any laboratory 
assignments.  With respect to the latter, the Veteran's SMC 
instructor indicated that the VA students provided books in lieu 
of completing any assignments.  

A number of the RMTU instructors noted that they were under the 
impression that the special treatment given to VA students was an 
accepted practice among the teachers at the school.  Notably, the 
AMII instructor explained to investigators that she had informed 
the VA students at the beginning of the semester that she wanted 
them to attend regular classes along with the non-VA students and 
that it was the VA students who insisted that they be allowed to 
miss class.  Since it was her understanding that this was a 
special privilege afforded to these students, she allowed it.  

The above examples show non-attendance and/or non-participation 
by the Veteran in nearly all of his courses.  In fact, only one 
of the Veteran's RMTU instructors appears not to have been 
interviewed.  Relevant to this decision, however, these examples 
demonstrate that the Veteran was directly involved in the fraud 
scheme discovered during the RO and OIG investigations.  Further, 
given that multiple administrators and instructors at RMTU 
confirmed the scheme, including the special treatment afforded 
Veteran students, the Board finds it reasonable to conclude that 
the Veteran was also not attending his other courses despite any 
contentions that he was attending class.  

In evaluating the Veteran's credibility, the Board notes that it 
also considered the Veteran's participation in the "joint 
statement" submitted by seventeen VA students as evidence of his 
deceitfulness.  This statement contained significant admissions 
from the students, including use of Attendance Sheets to inform 
instructors of who was "attending" classes and acknowledgment 
of donations to various class projects and/or practicum.  
Further, the OIG specifically identified this statement as 
indicative of the veteran students' knowledge that classroom 
attendance was required per RMTU policy (and that their lack of 
attendance was contrary to the school's policy).  

In the Board's opinion, the fact that the Veteran participated in 
this joint statement further discredits the credibility of his 
statements made throughout this appeal.  In this regard, the 
joint statement contains blatantly false assertions such as the 
nonexistence of a formal veteran's organization on campus.  The 
Board has already discussed the fact that there is an 
overwhelming amount of evidence to the contrary, including 
testimony from VA students that leaders were elected to organize 
and represent all of the veteran students as well as testimony 
from RMTU administrators and faculty confirming a formal 
organization.  

The Board has considered the remarks contained in the record from 
various veteran students that the second page of the joint 
statement, which admittedly contains the most damaging 
admissions, was fraudulently created and that the signatures 
provided on the back of this page were "obviously made [from] a 
copy of [the veterans] signatures from the original page one of 
the [j]oint [s]tatement."  However, after careful inspection of 
the joint statement, it finds the contentions of fraud lack 
credibility.  First, the Board notes that the names do not appear 
in the same order as on first page of the joint statement.  
However, perhaps more importantly, a number of the signatures on 
the first page overlap each other in such a way as to make it 
impossible to move the order around.  Similarly, the signatures 
on the second page have their own patterns of overlap, thereby 
lending support to the fact that they were not reproduced by the 
Manila RO.  

As for the credibility of the compliance and investigation 
reports, as contrasted against the Veteran's own lay assertions 
of attendance and compliance with the school's policies, the 
Board has considered the contention by the Veteran and his 
attorney that one or more of the employees of the Manila RO 
insinuated to the VA students and faculty of RMTU that they were 
open to bribes, and that it was only the failure to pay such 
bribes that resulted in the findings of the RO's investigation.  
The only evidence, however, suggesting that RO employees 
undertook such conduct is apparently the assertions of the 
attorney's clients.  And their credibility must be weighed 
against the numerous depositions from faculty members and non-
veteran students indicating that the VA students did not attend 
classes, and the specific findings of fraud that were made by 
both the Manila RO and the OIG in San Francisco.  

It is difficult to imagine that a failure to accept bribery 
offers from Manila RO employees could have resulted in the 
fabrication of the substantial amount of evidence obtained by 
that RO of the scheme that apparently existed in RMTU.  
Furthermore, the depositions and other documents created as a 
result of their investigation were independently reviewed by the 
OIG in San Francisco, as well as statements of the VA students.  
As noted, the OIG specifically found that fraud had occurred at 
RMTU.  It seems extremely unlikely that the employees of the 
Manila RO could have fabricated the testimony of the faculty 
members and students at RMTU who reported that the veterans were 
allowed to pass classes without attending in exchange for gifts, 
and it also seems equally unlikely that the faculty members or 
students at RMTU would testify to such if the practice was not 
actually occurring.  There seems to be no motivation for either 
faculty or non-VA students to lie about such a scheme if it did 
not, in fact, exist.

The Veteran's attorney submitted several statements signed and 
dated in March 2005 by instructors at RMTU stating, as a general 
matter, that they would never misreport a student's attendance 
and discussing the conduct of the investigation.  These 
statements indicate that the RMTU faculty were told that their 
teaching licenses would be suspended if they failed to testify 
that the VA students were not attending classes.  The majority of 
these statements also noted that the VA students attended all 
classes as required, and that evidence to that effect had been 
provided to the Manila RO staff (and that such evidence was never 
returned).  

In evaluating this evidence, the Board observes, first, that all 
of these individuals were either instructors or school officials, 
all of whom had an interest in maintaining the school as a VA-
approved school and/or had admitted to their own misconduct in 
their earlier statements.  The justification of a threat of loss 
of teaching license is also dubious, as once they had admitted, 
in a sworn deposition, that they had not required the VA students 
to attend classes, and other acts of complicity, the continuation 
of their teaching licenses became more precarious, not less.  It 
is also noteworthy to point out that nearly all of the faculty 
deposed during the investigation were asked if they had any 
complaints with regard to the manner and content of their 
deposition and that none indicated a problem.  Equally relevant 
is the fact that these allegations have only surfaced recently, 
and were not brought to someone's attention when the OIG was 
investigating the bribery allegations.  

Finally, in comparing the new statements with the original 
investigation statements, the original statements contained 
detailed descriptions of the special treatment accorded to the VA 
students, emphasized different points, and sounded as if they 
came from different people using their own words in a more 
spontaneous manner.  In contrast, the new statements, which are 
contained on forms apparently drawn up for the purpose, have some 
preprinted language, as well as some space for individual, 
handwritten responses.  Oddly, though, nearly all of the 
handwritten responses appear to have been written by the same 
person, although the signatures vary.  There were more 
similarities in the content and language used than there were in 
the lengthier depositions taken in the course of the 
investigation.  It is also significant to note that none of the 
disinterested witnesses attempted to modify or recant their 
earlier statements.  For these reasons, the Board finds the 
earlier statements - namely, those used by VA and OIG to reach 
its findings and conclusions - to be more credible.

The Board's conclusions appear consistent with the findings of 
the Special Agent of Los Angeles OIG, as explained in his 
December 2004 letter.  That agent explained that it had chosen 
not to pursue an investigation into the bribery charges against 
D.B. because the complainants were the same individuals who were 
the subject of the RMTU investigation, and that they had a strong 
motivation to discredit the VA investigators who uncovered their 
scheme.  It was noted that the San Francisco OIG had conducted an 
extensive review of the situation at RMTU, and had concluded that 
there was an "overwhelming" amount of the evidence indicating 
that those students had engaged in a fraudulent scheme.  It was 
further noted that D.B. was not in charge of the field 
investigators, and had no authority over the outcome of the 
investigation.  The evidence collected of the scheme was obtained 
by eleven different field investigators, and D.B. had no 
authority over any of them.  Moreover, the management of the 
Manila RO was involved in planning the investigation from the 
outset, and he would have not have been able to exercise 
considerable influence over the outcome.  It was noted that 
bribes were typically solicited by individuals that had authority 
to effect some type of outcome, which was a scenario that did not 
exist here.  For these reasons, the Special Agent determined that 
the allegations lacked credibility and had been put forth in an 
attempt to obscure the issues and deflect the guilt of the 
involved veterans.

The Board notes that the Veteran and his attorney have also 
pointed to various documents from RMTU in support of his appeal, 
including Enrollment Certifications and a transcript of passing 
grades.  However, it was implicit in the scheme discovered by the 
Manila RO, and later confirmed by the OIG, that the VA students 
at RMTU received course credit in return for the donations and 
gifts that they provided the school.  In fact, the school's VA 
approval was revoked as a result.  Certainly, it is clear that 
RMTU routinely confirmed to the RO that these students were 
enrolled, attending classes, and receiving passing grades.  
Documentation to that effect, such as transcripts or enrollment 
certifications, in no way contradicts the findings of the Manila 
RO or the OIG, and the Board finds it to be of no probative 
value.

In support of the Veteran's claim, his attorney has also cited to 
the provisions of 38 C.F.R. § 21.7153(c), which defines 
"satisfactory attendance" on the part of a beneficiary as 
meeting the regularly prescribed standards of the educational 
institution in which he is enrolled.  He essentially argues that, 
because the school accepted the Veteran's attendance as adequate, 
VA is obligated to do so regardless of the frequency of the 
Veteran's actual attendance.  However, according to the Approval 
Agreement, there must be "at least one-hour per week of in-seat 
classroom attendance and/or three-hour per week of laboratory 
attendance is required for each unit certified or VA benefits."  
No provision was made for the instructor to dispense with this 
requirement, particularly not for all of the veterans in his or 
her class.

As discussed in detail above, there is persuasive testimony of 
record from faculty members and non-veteran students at RMTU that 
the VA students were not being held to the same standards of 
attendance or class participation that the non-VA students were, 
and that this was due, at least in part, to the donations made to 
the school by the VA students.  Moreover, it is not entirely 
clear that this was the official policy of RMTU as at least one 
administrator reported that all students were required to attend 
class regardless of their veteran status.  Another administrator, 
however, openly admitted that the VA students were often 
segregated from their non-VA peers.  Either way, it cannot be 
said that the veteran students were meeting the regularly 
prescribed standards of RMTU as contemplated by 38 C.F.R. 
§ 21.7153(c) given that non-VA students pursuing the same degree 
program were required to follow different attendance policies in 
addition to having to perform laboratory assignments and in-class 
tests and quizzes.  

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  See, e.g., 
38 C.F.R. § 21.7020(b)(25)(i) (2010).  As noted, the scheme 
discovered by the Manila RO involved beneficiaries who received 
course credit and passing grades without having to attend classes 
or otherwise participate in class in return for monetary 
donations and other gifts they made to the university.  It is 
difficult for the Board to imagine any argument that could 
justify this scheme as being consistent with the purpose of 
Chapter 30 benefits.  In the Board's opinion, the school's 
complicity does not in any way mitigate the actions of the 
Veteran in participating in this scheme.  

Finally, although the Veteran has asserted that he did, in fact, 
attend courses at RMTU, he has not offered any evidence in 
support of his contentions, other than the general evidence 
discussed above.  He has not offered any statements from 
disinterested parties (e.g., non-VA students), class notes, 
completed assignments, or recollections of specific events that 
transpired during a classroom or laboratory session, which might 
add to the probative value of his bare assertion that he attended 
all classes as required.  Absent such evidence, and with 
consideration of the testimony provided by the faculty members 
and non-VA students at that school, and the findings of both the 
Manila RO and OIG, the Board finds the Veteran's lay statements 
lack credibility.  It is clear from the findings of the Manila RO 
and the OIG that the practice of VA students not having to attend 
classes was widely known and had been routine practice for many 
years at that university.  The investigation of the Manila RO 
also specifically identified this Veteran as one of the sixty who 
participated in this scheme; and he has not stated that he was 
not part of this scheme.  

In summary, as discovered by the investigations of the Manila RO 
and the OIG highlighted above, the Board finds that the Veteran 
was paid for pursuing a program of education at RMTU but that he 
did not actually attend classes.  38 C.F.R. § 20.7042(b)(2).  An 
overpayment of $8,427.40 was properly created as a result of the 
payment for courses at that university.  The Veteran is liable 
for the overpayment debt.  38 C.F.R. § 21.7144.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  Weighing the OIG and VA reports against 
overwhelmingly incredible evidence, it is clear that a 
preponderance of the evidence is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An overpayment of $8,427.40 was properly created; the appeal is 
denied.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


